Name: Commission Regulation (EEC) No 1244/85 of 14 May 1985 correcting Regulation (EEC) No 453/85 amending Regulation (EEC) No 262/79 on the sale of butter at reduced prices for use in the manufacture of pastry products, ice-cream and other foodstuffs and Regulation (EEC) No 1932/81
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 129/12 Official Journal of the European Communities 15. 5. 85 COMMISSION REGULATION (EEC) No 1244/85 of 14 May 1985 correcting Regulation (EEC) No 453/85 amending Regulation (EEC) No 262/79 on the sale of butter at reduced prices for use in the manufacture of pastry products, ice-cream and other foodstuffs and Regulation (EEC) No 1932/81 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 (2), and in particular Articles 6 (7) and 12 (3) thereof, by mistake ; whereas this error should be corrected accordingly, . HAS ADOPTED THIS REGULATION : Article 1 The last subparagraph of Article 1 (6) of Regulation (EEC) No 453/85 shall read as follows : This emulsion shall then be dried by the spray process or by another process having an equivalent effect to give a powder with a minimum milk fat content of 75 %, a maximum water content by weight of 2 % and a physical structure which makes it impossible to separate the fatty phase by the action of heat up to at least 80 ° C, and'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 23 February 1985. Whereas Annex I to Commission Regulation (EEC) No 262/79 (3) lays down the products to be incorpo ­ rated into the concentrated butter where such concen ­ trated butter is to be processed into formula A and formula C products ; whereas Commission Regulation (EEC) No 453/85 (4) amended point V of this Annex ; whereas the information on the minimum milk fat content after drying by the spray process was omitted This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 May 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6 . 1968 , p. 13 . 0 OJ No L 150, 6 . 6. 1984, p. 6 . (3) OJ No L 41 , 16 . 2. 1979, p. 1 . 0 OJ No L 52, 22. 2. 1985, p. 40 .